

115 HRES 291 IH: Promoting and supporting the goals and ideals of the Fair Housing Act and recognizing April 2017 as Fair Housing Month, which includes bringing attention to the discrimination faced by every-day Americans in the United States in housing and housing-related transactions on the basis of race, color, national origin, sex, familial status, disability, and religion.
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 291IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Al Green of Texas (for himself, Mr. Cleaver, Mr. Meeks, Mr. Quigley, Mr. Danny K. Davis of Illinois, Mr. Lewis of Georgia, Mr. Bishop of Georgia, Mr. Carson of Indiana, Mr. Clay, Mr. Butterfield, Ms. Norton, Mr. Rush, Mr. Ellison, Ms. Plaskett, Mr. Beyer, Ms. Jayapal, Mr. Conyers, Ms. Adams, Ms. Wasserman Schultz, Mr. Raskin, Ms. Velázquez, Ms. Maxine Waters of California, Ms. Moore, Ms. Wilson of Florida, Ms. Schakowsky, Ms. Lee, Mr. Grijalva, Mrs. Beatty, Mr. Gonzalez of Texas, Ms. Fudge, Ms. Kelly of Illinois, Mr. Higgins of New York, Mr. Gutiérrez, Mr. Richmond, Mr. Hastings, Mr. McNerney, Mr. Johnson of Georgia, Mr. Smith of Washington, Mrs. Lawrence, and Ms. Shea-Porter) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONPromoting and supporting the goals and ideals of the Fair Housing Act and recognizing April 2017 as
			 Fair Housing Month, which includes bringing attention to the
			 discrimination faced by every-day Americans in the United States in
			 housing and housing-related transactions on the basis of race, color,
			 national origin, sex, familial status, disability, and religion.
	
 Whereas April 11, 2017, marked the 49th anniversary of congressional passage of the Fair Housing Act (Title VIII of the Civil Rights Act of 1968);
 Whereas September 13, 2017, marks the 29th anniversary of congressional passage of the Fair Housing Amendments Act of 1988;
 Whereas the Chicago Freedom Movement, led by the Reverend Doctor Martin Luther King, Jr., expanded the fight for civil rights from the South to the North, raised the national consciousness about housing discrimination, and shaped the debate that led to the landmark fair housing legislation, the Fair Housing Act;
 Whereas the National Advisory Commission on Civil Disorders, appointed by President Lyndon B. Johnson and commonly known as the Kerner Commission, found in 1968 that [o]ur nation is moving toward two societies, one black and one white—separate and unequal;
 Whereas Congress passed the Fair Housing Act as part of the Civil Rights Act of 1968, and President Lyndon B. Johnson signed the Act into law on April 11, 1968, one week after the assassination of the Reverend Doctor Martin Luther King, Jr.;
 Whereas the original Fair Housing Act prohibits discrimination in housing and housing-related transactions on the basis of race, color, national origin, and religion;
 Whereas in section 808 of the Housing and Community Development Act of 1974, Congress amended the Fair Housing Act to include protection on the basis of sex;
 Whereas the Fair Housing Amendments Act of 1988 passed by overwhelming margins in Congress, included protection on the basis of familial status and disability, created an important enforcement mechanism, and expanded the definition of discriminatory housing practices to include interference and intimidation, requiring the Department of Housing and Urban Development to issue regulations to implement and interpret the Fair Housing Act and report annually to Congress on the nature and extent of housing discrimination;
 Whereas the intent of Congress in passing the Fair Housing Act was broad and inclusive, to advance equal opportunity in housing and achieve racial integration for the benefit of all people in the United States;
 Whereas where one lives affects housing conditions, educational attainment, employment opportunities, access to healthcare, and home equity;
 Whereas the majority of Americans support neighborhood integration, and numerous studies have shown the universal benefits of residential integration;
 Whereas more than 4,000,000 violations of fair housing laws still occur each year against people of all protected classes, and testing of the enforcement of fair housing laws continues to uncover a high rate of discrimination in the rental, sales, mortgage lending, and insurance markets;
 Whereas less than 1 percent of violations of fair housing laws are reported each year; Whereas private, nonprofit, fair housing centers funded by Fair Housing Initiatives Program (FHIP) are the frontline in the effort to resolve housing discrimination and train local housing providers on how to comply with the Fair Housing Act;
 Whereas in 2015 approximately 27,900 housing discrimination complaints were filed, of which 19,600 complaints were filed with local private, nonprofit, fair housing centers;
 Whereas the Fair Housing Assistance Program (FHAP) funds fair housing grants annually on a non-competitive basis to State and local fair housing enforcement agencies which are used for complaint processing, administrative costs, special enforcement efforts, training and other projects designed to enhance the agency’s administration and enforcement of its fair housing law;
 Whereas fair housing education and enforcement play a pivotal role in increasing housing choice and minority homeownership and combating predatory lending; and
 Whereas the Fair Housing Act is an essential component of our Nation’s civil rights legislation: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and values of the 49th anniversary of the enactment of the Fair Housing Act (42 U.S.C. 3601 et seq.) and the 29th anniversary of the enactment of the Fair Housing Amendments Act of 1988 (Public Law 100–430; 102 Stat. 1619);
 (2)supports activities to recognize and celebrate the important historical milestones represented by the anniversaries of the enactment of the Fair Housing Act and the enactment of the Fair Housing Amendments Act of 1988; and
 (3)encourages all people and levels of government to rededicate themselves to the enforcement and the ideals of fair housing laws.
			